Citation Nr: 0331352	
Decision Date: 11/13/03    Archive Date: 11/25/03

DOCKET NO.  02-00 906	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Huntington, West Virginia


THE ISSUE

Whether new and material evidence has been received to reopen 
a previously denied claim of entitlement to service 
connection for an acquired psychiatric disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. L.  Konya, Associate Counsel




INTRODUCTION

The veteran served on active duty from October 1972 to 
January 1973.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from an October 2000 and April 2001 rating decision by 
the RO in Huntington, West Virginia, which found that new and 
material evidence adequate to reopen the claim of entitlement 
to service connection for a nervous disorder had not been 
submitted. 


REMAND

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) was signed into law.  This liberalizing law is 
applicable to this appeal.  A review of the claims folder 
reveals that the RO never advised the veteran of the law and 
regulations implementing VCAA.  Furthermore, pursuant to 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), the veteran 
was not properly advised of the evidence needed to 
substantiate his claim; that is, once he had submitted a 
"substantially complete application," the RO was required 
to inform him "which evidence, if any, will be obtained by 
the claimant and which evidence, if any, will be retrieved by 
the Secretary."  Id.

Compliance requires that, once a "substantially completed 
claim" has been received, that the veteran be notified, via 
letter, of any information, and any medical or lay evidence, 
not previously provided to the Secretary, that is necessary 
to substantiate the claims.  A general form letter, prepared 
by the RO, not specifically addressing the disability or 
disabilities at issue, is not acceptable.  The RO must 
indicate which portion of that information and evidence, if 
any, is to be provided by the claimant, and which portion, if 
any, the Secretary will attempt to obtain on behalf of the 
claimant.  After the veteran and his representative have been 
given notice as required by 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b), and Quartuccio, they should be given 
the opportunity to respond.

The veteran has reported treatment at the VA Medical Center 
(VAMC) in Huntington, West Virginia.  He specifically 
reported that he was treated on October 16, 2000.  The RO 
should contact the VAMC in Huntington and obtain all the 
veteran's treatment records dealing with an acquired 
psychiatric disorder from October 2000 to the present.  

Furthermore, in a statement dated December 1997 and July 
2000, the veteran asserted that he receives supplemental 
security income (SSI) benefits.  The RO should contact the 
Social Security Administration and request these records.

Accordingly, this case is REMANDED for the following:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by the VCAA 
is completed.  In particular, the RO 
should ensure that the notification 
requirements and development procedures 
contained in 38 U.S.C.A. §§ 5103, 5103A 
(West Supp. 2002) and in 38 C.F.R. § 
3.159 (2003) are fully complied with 
and satisfied.  After the veteran and 
his representative have been given 
notice as required by 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b), they 
should be given the opportunity to 
respond.

2.  The veteran should be contacted and 
requested to provide the names, 
addresses and approximate dates of 
treatment for any health care 
providers, VA or non-VA, which have 
treated him for an acquired psychiatric 
disorder from July 1999 to the present.  
After the releases are signed, the RO 
should obtain and associate with the 
claims folder all of the veteran's 
treatment records including those from 
the VAMC in Huntington, West Virginia 
dated October 2000 to the present.  All 
attempts to procure records should be 
documented in the file.  If the RO 
cannot obtain the records, a notation 
to that effect should be inserted in 
the file.  The veteran should be 
informed of failed attempts to procure 
records.

3.  The veteran is in receipt of SSI 
benefits from the Social Security 
Administration. The RO should request 
the determination of the award of SSI 
benefits and the records on which such 
determination was based.

4.  After the development requested 
above has been completed to the extent 
possible, the RO should again review 
the record.  If any benefit sought on 
appeal, for which a notice of 
disagreement has been filed, remains 
denied, the appellant and his 
representative should be furnished a 
supplemental statement of the case with 
the law and regulations applicable to 
VCAA and given the opportunity to 
respond thereto.  The RO is advised 
that they are to make a determination 
based on the law and regulations in 
effect at the time of their decision, 
to include any further changes in VCAA 
or other legal precedents.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	RENÉE M. PELLETIER 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




